F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 13 1999
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 BOLA AJIWOJU,

          Plaintiff-Appellant,
          v.                                            No. 99-3213
 JAMES KUNCE,                                  (D.C. No. CV-98-2315-KHV)
                                                         (D. Kan.)
          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges. **


      Plaintiff Bola Ajiwoju appeals the district court’s granting of summary

judgment for Defendant James Kunce. On appeal, Plaintiff claims that the district

court did not fully consider his malpractice and misrepresentation claims against

Defendant. Defendant represented Plaintiff in his discrimination and retaliation



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.
34.1(G). This case is therefore ordered submitted without oral argument.
suit against his former employer, the Housing Authority of Kansas City, Kansas.

Defendant voluntarily dismissed the suit from federal district court; the state

district court granted summary judgment for the Housing Authority. Plaintiff

claims that Defendant’s alleged ties to the state district court judge and the

Housing Authority created a conflict of interest and caused Defendant to breach

his duty of confidentiality to Plaintiff. In the malpractice and misrepresentation

action, Plaintiff failed to respond to Defendant’s requests for admissions and

failed to adequately respond to Defendant’s motion for summary judgment.

Accordingly, the district court granted Defendant’s motion for summary

judgment.

      We have thoroughly reviewed the parties’ briefs, the district court’s orders,

and the entire record before us. We affirm substantially for the reasons stated in

the district court’s Memorandum and Order dated June 16, 1999. Plaintiff’s

motion to set aside the district court’s judgment under Fed. R. Civ. P. 60(b) is

DENIED as moot. The decision of the district court is

             AFFIRMED.

                                                Entered for the Court,



                                                Bobby R. Baldock
                                                Circuit Judge



                                          -2-